﻿



1.	It is with dismay that the delegation of the German Democratic Republic to the United Nations has received word of the demise of His Holiness Pope John Paul I. Permit me to express my sincere condolences to the Permanent Observer of the Holy See to the United Nations.
2.	Mr. President, I congratulate you on your election to your responsible office, and I extend to you and to the Secretary-General, Mr. Kurt Waldheim, best wishes for successful work. You will always find the representatives of the German Democratic Republic by your side when the purposes and principles of the United Nations are to be promoted.
3.	Complicated and even contradictory international developments require both sober judgement and determined action. Never before have the chances of a lasting peace been so good. But at the same time the arms race is assuming unprecedented dimensions. Certain progress towards detente cannot be overlooked. Yet in the face of ever sharper attacks against their living together in peace

the peoples are concerned about whether detente can be pursued further and be made durable or whether there will be a return to the cold war. They rightly place high hopes in the United Nations, whose activities are committed to peace.
4.	The German Democratic Republic has been a Member of the United Nations for five years now, and it has always considered the maintenance of world peace and the safeguarding of international security to be the crucial tasks. It is a reliable partner to all those who pursue the same goals and who work for the good of man.
5.	Peaceful coexistence is the driving force of the United Nations, and universality is its special feature. Permit me to extend cordial congratulations to Solomon Islands on its admission as the one hundred and fiftieth State Member of the world Organization.
6.	The United Nations can effectively fulfil the tasks entrusted to it if it commits all its authority to unrestricted observance of the principles enshrined in its Charter. Strict observance of the sovereignty of States, non-interference in their internal affairs and respect for their territorial integrity and their frontiers are indispensable, as are renunciation of force, arms limitation and disarmament, the peaceful settlement of international disputes and the safeguarding of the right of peoples to self-determination.
7.	It is no accident that attempts are being made by the forces opposed to detente to undermine these very cornerstones of the peaceful living together of States and peoples. In view of this, the present session of the General Assembly cannot remain passive. It is, rather, called upon to match its practical action to its declarations of intent and to take vigorous steps to strengthen detente, to make world peace more secure and to ensure that the road towards a world without war and without colonial and racist oppression will not be abandoned but will be easier to follow.
8.	In Europe, the Final Act of the Helsinki Conference has had a beneficial effect on the living together of States having different social systems. This living together develops as the Final Act meets with growing recognition and application as the code of peaceful relations among States. It is equally obvious that all attempts at interfering in the sovereign affairs of other States contrary to the agreed letter and spirit are bound to block the further progress of detente and, what is more, amount to a reckless gamble with the destinies of the peoples. We are prepared to work together with all those who sincerely endeavour not to change the existing situation unilaterally. However, the 
delegation of the German Democratic Republic has reason, and not for the first time, categorically to reject the stereotyped attempts to the contrary, both presumptuous and dangerous, that have been renewed here.
9.	It remains the declared objective of the Government of the German Democratic Republic to work towards a situation in Europe where peace is lastingly assured on the basis of the irrefutable realities of post-war development, where peaceful coexistence governs the life and conduct of States having different social systems and where the people of the German Democratic Republic can pursue its peaceful work of socialist construction free from outside interference or even threat. The States of Europe can and must agree upon a future in peace. Whoever continues to oppose that and to pursue unrealistic and adventurist designs jeopardizes the life of the peoples. Whoever is serious about co-operating in easing the international atmosphere, resolving common vital issues of our time and assuring peace and good-neighbourliness has ample opportunities to prove it by a sense of reality, goodwill and constructiveness, and, above all, by deeds.
10.	This would be to the benefit of everyone. As is well known, in taking part in the work of the United Nations and in firmly adhering to its Charter, the German Democratic Republic is guided by this very endeavour.
11.	An example of how peaceful coexistence can promote the fruitful co-operation of States is the exploration and use of outer space for peaceful purposes. There have been joint research programmes among socialist States, as well as between socialist and capitalist States. Their results have benefited all. The German Democratic Republic is a member of the United Nations Committee on the Peaceful Uses of Outer Space, and has been co-operating for many years in joint programmes among the socialist countries. It has now joined those countries whose citizens participate in manned space flights. Our people is proud of that, and grateful to the USSR, whose pioneering exploits have made it possible.
12.	It is exactly 50 years now since the Kellogg-Briand pact  was signed in Paris. In spite of all inadequacies inherent in that pact, the USSR acceded to it and was the first State to ratify it. It was the first time that an international treaty, which was open for accession to all States, proscribed war and prohibited it as a means to settle international disputes as an "instrument of national policy".
13.	At that time, contrary to the hopes of the Soviet people and all other peoples, the pact could not prevent the outbreak of new wars and conflicts. The short-comings of the pact, such as the lack of disarmament measures and of sanctions to be imposed in case of breach of the peace and no provisions for the forces of peace to enforce the observance of peace, had disastrous consequences. Today, that pact should remind us—the States of the United Nations, whose founding was an essential result of historical lessons—of our commitment to peace.
14.	The conclusion of a world treaty on the non-use of force would be highly significant for the security of the entire world and for stabilizing peace all over the world. The German Democratic Republic, a State situated at the boundary line between the world's two most powerful military alliances, takes a keen interest in such a treaty.
15.	The cessation of the arms race and disarmament are the key issues of the world today. Awareness of that prevailed at the tenth special session of the United Nations General Assembly. The Final Document of the Tenth Special Session [resolution S-10/2] constitutes a solid platform for joint action. It sets standards for the attitude of States and for the activities of the United Nations.
16.	A world disarmament conference as a result of which States would assume binding obligations would logically be the next appropriate step. It could be taken, given the good will of all. Regrettably, the situation is being complicated by the current spurred arms drive of the North Atlantic Treaty Organization [NATO]. And, the more dangerous and sophisticated the weapons become, the more difficult will it be to control and finally ban them.
17.	Priority must be given to measures to curb the arms race where atomic and other weapons of mass destruction are concerned. It would be widely appreciated if the nuclear Powers were now to seek agreement on the prohibition of the manufacture and on the reduction of their stocks of nuclear weapons.
18.	An extremely grave threat to the lives of human beings is the neutron bomb. The German Democratic Republic advocates the irrevocable prohibition of the manufacture and deployment of that; offensive weapon. Its introduction would send the arms race spiralling up again, but would not substantially change the existing correlation of military forces.
19.	The Treaty on the Non-Proliferation of Nuclear Weapons of 1968 [resolution 2373 (XXII), annex J has been conducive to strengthening confidence among States.
.Also, it has considerably promoted international cooperation in the peaceful uses of nuclear energy. We would wish all States to accede to that treaty. As a European State, the German Democratic Republic has an obvious interest in the early conclusion of the overdue arrangements subsidiary to the safeguards agreement between IAEA and the European Atomic Energy Community.
20.	The German Democratic Republic is interested in lasting security. The Minister for Foreign Affairs of the USSR, Andrei Gromyko oh 9 September submitted to the United Nations a draft international convention on the strengthening of guarantees of the security of non-nuclear States [Af33/241, annex, addendum]. The conclusion of such an international accord with a legally binding obligation not to use nuclear weapons against States which do - not manufacture or acquire such weapons, or have them on their territories, would substantially reduce the risk of nuclear war and effectively enhance international security. Also, the draft Declaration on the Preparation of Societies for Life in Peace as proposed by the Polish People's Republic [AlC.1/33/2, annex] meets this concern and has our approval.
21.	As a member of the Geneva Committee on Disarmament, the German Democratic Republic has joined in the efforts to conclude a treaty on the cessation of all nuclear-weapon tests. We have closely followed the negotiations between the USSR, the United States of America and the United Kingdom, and hope that they will soon be concluded successfully. However, this will certainly require the willingness of all nuclear-weapon States to assume the necessary obligations.
22.	The German Democratic Republic welcomes the efforts of the Soviet Union in the negotiations with the United States to agree on effective measures for the limitation of strategic armaments. It is obvious that the early conclusion of such an agreement would be an encouragement for further moves towards the cessation of the arms race.
23.	The course of the Vienna talks on the reduction of forces and armaments in Central Europe has been unsatisfactory. With their recent compromise proposals-I stress the word "compromise"—the States signatories of the Warsaw Treaty have opened up new possibilities of achieving substantial progress at last. Regrettably, this spirit of accommodation has not so far met with a constructive response.
24.	We have followed with concern the tensions persisting in the Middle East. Israel's aggression against Lebanon was bound to cause further aggravation. Current attempts to provide sham solutions by way of separate accords are playing with fire. As is generally known, the problems of the Middle East have a strong bearing on the international atmosphere. It is evident that this explosive hotbed of conflict can really be eliminated and that the long-hoped- for lasting peace can be brought to the peoples of the Middle East only if a solution is found which is based on the relevant United Nations resolutions and which guarantees the independence and security of all States and peoples in the area, including the Arab people of Palestine, which must have the right to self-determination in a State of its own. To achieve this, all parties concerned-not only the Soviet Union, other socialist States, Arab States, and the Palestine Liberation Organization as the legitimate representative of the Palestinian people—should make efforts for the resumption of the Geneva Peace Conference on the Middle East.
25.	Turning to the question of Cyprus, the peace and security of the Cypriot people require that this Mediterranean island must not be made into the marshalling ground of a military pact. It is only if the sovereignty, independence, territorial integrity and non-alignment of that island Republic are respected and if there is no outside interference that the Cyprus conflict can be settled. We consider the convening of an international conference on Cyprus within the framework of the United Nations to be the best way to achieve this.
26.	Peace and stable security demand not only the elimination of existing sources of conflict; it is also incumbent on the United Nations, as well as on each and every one of its Member States, to forestall new situations of conflict. The German Democratic Republic supports all appropriate ideas and proposals for guaranteeing security in
Asia. For this very reason it has been concerned to see recent developments in the Far East and in South-East Asia, where the peoples of Viet Nam and Laos again have to defend themselves against aggressive acts and outside interference.
27.	The German Democratic Republic also supports the demand of the Government of the Democratic People's Republic of Korea that all foreign troops, together with their weapons and equipment, be withdrawn immediately from South Korea "o that the Koreans can settle their problems themselves.
28.	International security and peaceful coexistence among States having different social systems are neither conceivable nor feasible without the elimination of colonialism, neo-colonialism, racism and apartheid.
29.	We resolutely condemn the terrorism in South Africa and all attempts to maintain that bastion of colonialism and racism. The growing aggressiveness of the racist regimes calls for the strict enforcement of a total arms embargo. It is just as necessary to put an end to economic collaboration with the racist regime in South Africa.
30.	As regards the people of Zimbabwe, the German Democratic Republic considers its right to self- determination to be legitimate. It opposes attempts aimed at perpetuating the domination of any colonizers whatsoever. It works consistently for the full independence of Namibia and unreserved respect for that country's territorial integrity.
31.	The policy of the German Democratic Republic regarding the nationally liberated States is based on the principles of equal rights, respect for independence, and active solidarity.
32.	Everybody can see that the same forces which extend comprehensive political, economic and military assistance to the racist regimes seek to recover lost sources of profit and raw materials in the African region. They stop neither at boycott and blackmail nor even at direct armed incursions.
33.	I think I may say that in the course of this debate it has repeatedly been recalled that the actual attitude of States towards the racist regimes in southern Africa is another indication of who is serious about the implementation of human rights. By no means all of those who pretend to care about human rights have acceded to international instruments such as the International Convention on the Elimination of All Forms of Racial Discrimination [resolution 2106 A (XX)], in force since 1969, or the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII)], in force since 1976.
34.	Man's most important right is the right to life in peace, free from Fascist, colonialist, racist or other forms of oppression.
35.	In the German Democratic Republic, as well as in the other socialist countries, this decisive human right is implemented and established by law. The right to work, equal rights for men and women, the right to education and leisure for everyone and the right to special protection of marriage and family are living, everyday reality. Social security and political co-determination form part of the very nature of socialism.
36.	Some States have been claiming for some time that human rights are the supreme guideline of their policy. But this is just not the case. Their assertion is designed to conceal the fact that their system is based on the violation of human rights. For the same reason they claim the right to be the sole judges of right or wrong. That is neither new nor ingenious. Who would not know that this is to substantiate a "right" to intervention on what are alleged to be humanitarian grounds and to justify, for example, the creation of the post of a so-called United Nations High Commissioner for Human Rights. So far, this has always proved to be a mere pretext for suppressing the sovereign rights of other States and distracting attention from unresolved problems at home. Such a policy can only engender tensions and foment conflicts.
37.	The criterion of credibility where human rights are concerned remains the situation at home rather than postulates addressed to other countries.
38.	The socialist States have long since implemented what was laid down in the Universal Declaration of Human Rights 30 years ago. The United Nations has a definite responsibility to oppose in time and with determination the growing activities of old and new Nazi forces.
39.	International economic relations based on equal rights and mutual benefit constitute an essential aspect of both peaceful coexistence and human rights. The German Democratic Republic works to ensure that the economic, scientific and technological co-operation of States takes account of the interests of all nations and, consequently, of the people. That requires the elimination of all forms of discrimination and exploitation in international economic relations and the immediate implementation of measures with a view to the restructuring of those relations on democratic lines.
40.	The growing economic strength of the member countries of the Council for Mutual Economic Assistance demonstrates what can be achieved through fruitful cooperation, free from exploitation. It illustrates the merits of socialist planned economy. It, and it alone, makes possible a continuous and dynamic development, free from crises. Can this be better illustrated than by the conclusion of long-term programmes agreed among the States members of the Council? Moreover, socialist planned economy offers good prospects for the continuous expansion of relations with the developing countries. In the first six months of 1978 alone, the German Democratic Republic's exports to these States increased by over 30 per cent.
41.	But it is only on the basis of peaceful coexistence that the international division of labour between States having different social systems can be developed further to mutual advantage and for the benefit of all concerned. It must be based on democratic principles. As long as this has not become everyday practice, the independence of the developing countries will always be in jeopardy. An increase
in the economic potential of the capitalist States does not automatically entail the prosperity of the developing countries.

42.	The German Democratic Republic shares the view expressed by the Ministers for Foreign Affairs of non- aligned States at their Conference in Belgrade in July that it is the legitimate right of the developing countries to claim financial and material compensation for all damages from those which practised colonialism and are practising neocolonialism. Work on a code of conduct to exclude the neo-colonialist practices of transnational corporations could certainly be completed within a very short time.
43.	Greater attention must be given to attempts being made by influential capitalist circles to re-establish by means of modern technology the dependence of many developing countries at a different level. For this reason, a code of conduct to govern scientific and technological assistance to developing countries is urgently needed. The United Nations should also oppose the protectionist practices of certain capitalist countries. That should be a priority concern of the fifth session of UNCTAD.
44.	The General Assembly at this session faces complex but rewarding tasks. May I express the hope that our joint efforts will yield results that are conducive to strengthening security and peace, to enhancing the progress of political detente by measures of military detente and to making it irreversible. Of course, this cannot be everything, but without this, everything would be in vain.
45.	The delegation of the German Democratic Republic will actively contribute to the accomplishment of the difficult and challenging tasks before this session of the General Assembly.



















